Citation Nr: 0942270	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  09-39 238	)	DATE
	)
	)

THE ISSUE

Whether a January 1996 Board of Veterans Appeals (BVA or 
Board) decision, which granted an effective date of January 
31, 1989, and no earlier, for permanent and total disability 
rating for pension purposes, should be revised or reversed 
due to clear and unmistakable error (CUE).  

(The issue of entitlement to an effective date prior to 
January 31, 1989, specifically for May 1, 1985 to January 30, 
1989, is the subject of a separate decision under a different 
docket number.)


REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1974 to 
September 1974.  

In a July 2007 decision, the Board denied the Veteran's claim 
for entitlement to a permanent and total disability rating 
for pension purposes, for the period from May 1, 1985 until 
January 30, 1989.

The Veteran appealed the Board's July 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a September 2008 order granted the parties' joint 
motion for remand (JMR), vacating the Board's July 2007 
decision and remanding the case for compliance with the terms 
of the joint motion.  The JMR instructed, in pertinent part, 
to present sufficient reasons or bases with regard to whether 
the appellant raised a valid clear and unmistakable (CUE) 
claim.  Specifically, the JMR also noted that the Board's 
analysis failed to: 1) identify whether the appellant was 
alleging CUE as to a prior RO decision or a prior BVA 
decision; 2) characterize the nature of the appellant's 
putative CUE claim - essentially the Board failed to 
summarize the appellant's position in a way that would allow 
the reader to understand the nature of the appellant's claim; 
and 3) provide an explicit finding of whether CUE was denied 
or dismissed.  The Board notes that based on the Court 
ordered JMR and the Veteran's May 2009 brief, he is found to 
have submitted a Motion for CUE to the Board.

This matter came previously came before the Board on appeal 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, 
Puerto Rico, which denied entitlement to a permanent and 
total disability rating for pension purposes, for the period 
from May 1, 1985 until January 30, 1989.

The matter of the merits of the moving party's appeal as to 
the issues of entitlement to an effective date prior to 
January 31, 1989, specifically for May 1, 1985 to January 30, 
1989, for permanent and total disability rating for pension 
purposes,  will be addressed in a separate decision.  
Separate decisions are necessary because the motion 
concerning Board CUE is a matter within the Board's original 
jurisdiction and is not an appeal.  See 38 U.S.C.A. § 7104, 
7111.


FINDINGS OF FACT

1.  In a November 1996 final decision, the Board granted an 
effective date of January 31, 1989, for the award of 
nonservice-connected pension benefits.

2.  The Veteran has not specifically alleged error in the 
Board's November 1996  final decision.  


CONCLUSION OF LAW

The Veteran has not properly pled a Motion for CUE in the 
Board's November 1996 final decision.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1104, 20.1400, 20.1403, 20.1404 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United  
States Court of Appeals for Veterans Claims (the Court) held  
in part that "there is nothing in the text or the legislative  
history of VCAA to indicate that VA's duties to assist and  
notify are now, for the first time, applicable to [CUE]  
motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 
5100 (West 2002), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  The Board notes that 
the moving party has been accorded sufficient opportunity to 
present his contentions.  There is no indication that the 
moving party has further argument to present.  

CUE Claim

The Veteran and his representative have contended that there 
was CUE in the January 1985 rating decision, as it misapplied 
the criteria of 38 C.F.R. § 3.344 when reducing his 
disability ratings for pension purposes, as indicated in a 
May 2009 brief.  

The January 1985 rating decision initially denied the 
continued entitlement to a permanent and total disability 
rating for nonservice connected pension purposes, effective 
from May 1, 1985.  The Veteran appealed that rating decision 
and a June 1986 Board decision affirmed the denial.  A 
January 1989 Board decision similarly denied entitlement to a 
permanent and total disability rating for pension purposes.  
In October 1996, the Board denied the Veteran's motion for 
reconsideration of the June 1986 and January 1989 Board 
decisions.

The Veteran filed another claim for permanent and total 
disability rating for pension purposes, and a December 1989 
rating decision granted a permanent and total disability 
rating for pension purposes, effective May 1, 1989.  A 
November 1996 Board decision subsequently granted an earlier 
effective date of January 31, 1989, for the award of 
nonservice-connected pension benefits.

The Veteran has not submitted a motion for reconsideration 
of, or otherwise appealed, the November 1996 Board decision 
that established an effective date of January 31, 1989, for 
the award of nonservice-connected pension benefits, and 
denied an effective date prior to that time.  The Board's 
November 1996 decision is final. 38 C.F.R. § 20.1100.

The Veteran has not made a specific allegation of clear and 
unmistakable error or any outcome determinative error in a 
prior Board decision.  The Veteran's representative has only 
alleged, in a May 2009 brief, that the original January 1985 
rating decision was based on CUE because it misapplied the 
criteria of 38 C.F.R. § 3.344 when reducing the Veteran's 
disability ratings upon which the award of pension would be 
based. 

However, under the circumstances of this case, this 
allegation of CUE in the January 1985 rating decision is not 
a proper allegation of CUE under the jurisdiction of the 
Board with respect to a prior final Board decision.  When the 
Board affirms a RO decision, the RO determination "is 
subsumed by the final appellate decision," pursuant to 38 
C.F.R. § 20.1104.  The effect of subsuming is that, as a 
matter of law, no claim of CUE can exist with respect to that 
RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 
F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 
(Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 
(1997).  Applying this law to the facts of this case, the 
January 1985 rating decision is clearly subsumed by the June 
1986 Board decision, which was in turn subsumed by the 
January 1989 Board decision.  The last final decision to 
address the Veteran's permanent and total disability rating 
for pension purposes claim was the November 1996 Board 
decision, which established an effective date of January 31, 
1989 for his nonservice-connected pension.   

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Indeed, there are no pleadings as to CUE in the 
actual Board decision that are of record.  Motions that fail 
to comply with these requirements shall be dismissed without 
prejudice to re-filing.  See 38 C.F.R. § 20.1404(b); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000) and Simmons v. Principi, 17 Vet. App. 104 (2003).  
Thus, the Veteran has not properly pled CUE in regards to the 
November 1996 Board decision, as the only alleged errors 
identified by the Veteran and his representative are in 
regards to the January 1985 rating decision, as indicated by 
the May 2009 brief.  Indeed, the May 2009 brief suggests that 
the Board should consider referring the issue back to the RO 
for adjudication.  In view of the subsequent final Board 
decisions denying the Veteran's claim for an earlier 
effective date, such action would appear improper under the 
requirements of Board CUE.  

Given the Veteran's failure to properly plead CUE in the most 
recent November 1996 Board decision in regards to his 
permanent and total disability rating for pension purposes, 
the Veteran's arguments do not constitute a proper CUE claim 
and thus warrants dismissal.  


ORDER

The claim for CUE in a prior January 1996 Board decision, 
which granted an effective date of January 31, 1989, and no 
earlier, for permanent and total disability rating for 
pension purposes, is dismissed without prejudice.  



                       
____________________________________________
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



